
	

114 HR 4882 IH: César Chávez National Historical Park Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4882
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Ruiz (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the César Chávez National Historical Park in the States of California and Arizona, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the César Chávez National Historical Park Act. 2.Findings and purpose (a)FindingsThe Congress makes the following findings:
 (1)The César E. Chávez National Monument was established by Presidential Proclamation 8884 on October 8, 2012, for the purposes of protecting and interpreting the nationally significant resources associated with the property in Keene, California, known as Nuestra Señora Reina de la Paz.
 (2)Nuestra Señora Reina de la Paz served as the national headquarters of the United Farm Workers movement, and was the home and workplace of César Chávez, his family, union members, and supporters.
 (3)While César E. Chávez National Monument marks the extraordinary achievements and contributions to the history of the United States by César Chávez and the farm worker movement, there are other significant sites in California and Arizona that are important to the story of the farm worker movement.
 (b)PurposeThe purpose of this Act is to establish the César Chávez National Historical Park— (1)to help preserve, protect, and interpret the nationally significant resources associated with César Chávez and the farm worker movement;
 (2)to interpret and provide for a broader understanding of the extraordinary achievements and contributions to the history of the United Sates made by César Chávez and the farm worker movement; and
 (3)to support and enhance the network of sites and resources associated with César Chávez and the farm worker movement.
 3.DefinitionsIn this section: (1)Historical parkThe term historical park means the César Chávez National Historical Park established by section 4(a).
 (2)MapThe term map means the map entitled, ___, numbered ___, and dated ___, __. (3)RouteThe term route means the American Farm Worker Movement Interpretive Route established by section 5.
 (4)SecretaryThe term Secretary means the Secretary of Interior. (5)StatesThe term States means—
 (A)the State of California; and (B)the State of Arizona.
				4.César Chávez National Historical Park
 (a)EstablishmentThere is established in the States a unit of the National Park System to be known as the César Chávez National Historical Park. (b)BoundaryThe boundary of the historical park shall include the following areas as generally depicted on the map:
 (1)The Forty Acres and Filipino Community Hall in Delano, California. (2)César E. Chávez National Monument, which includes La Nuestra Señora Reina de la Paz, in Keene, California.
 (3)McDonnell Hall in San Jose, California. (4)Santa Rita Center in Phoenix, Arizona.
 (c)Availability of mapThe map shall be available for public inspection in the appropriate offices of the National Park Service, Department of Interior.
 (d)Land acquisitionThe Secretary may acquire land and interests in land that are within the boundary of the historical park by donation, purchase with donated or appropriated funds, or exchange.
			(e)Abolishment of César E. Chávez National Monument
 (1)In generalCésar E. Chávez National Monument is hereby abolished and the lands and interests therein are incorporated within and made part of the historical park. Any funds available for purposes of the monument shall be available for purposes of the historical park.
 (2)ReferencesAny reference in a law (other than in this Act), regulation, document, record, map or other paper of the United States to César E. Chávez National Monument shall be considered a reference to the historical park.
				(f)Administration
 (1)In generalThe Secretary shall administer the historical park in accordance with this section, and the laws generally applicable to units of the National Park System, including—
 (A)those sections of title 54, United States Code, formerly part of the Act of August 25, 1916 (commonly known as the National Park System Organic Act); and
 (B)sections 320101 through 320106 and section 309101 of title 54, United States Code. (2)InterpretationThe Secretary may provide staff and technical assistance for the purpose of interpreting historic sites, museums, and resources on lands not administered by the Secretary relating to the life of César Chávez and the history of the farm worker movement.
				(3)Cooperative agreements
 (A)In generalThe Secretary may enter into cooperative agreements with the States, local governments, public and private organizations, and individuals—
 (i)to mark, interpret, preserve, and restore nationally significant historic or cultural resources relating to the life of César Chávez or the history of the farm worker movement within the boundaries of the historical park, if the agreement provides for reasonable public access;
 (ii)to conduct research relating to the life of César Chávez or the history of the farm worker movement; or
 (iii)to design, construct, operate, or maintain National Park Service visitor, interpretive, or administrative facilities for the historical park.
						(B)Cost-sharing requirement
 (i)Federal shareThe Federal share of the total cost of an activity carried out under this paragraph shall not exceed 50 percent.
 (ii)Form of Non-Federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services, fairly valued.
						(g)General management plan
 (1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 100502 of title 54, United States Code.
 (2)Additional sitesThe general management plan shall include a determination of whether there are additional representative sites in the States that should be added to the historical park or sites in the rest of the United States that relate to the farm worker movement that should be linked to and interpreted at the historical park.
 (3)ConsultationThe general management plan shall be prepared in consultation with— (A)owners of properties that are included within the boundaries of the historical park; and
 (B)appropriate Federal, State, public and private organizations and individuals, including— (i)the National Chávez Center; and
 (ii)the César Chávez Foundation. 5.American Farm Worker Movement Interpretive Route (a)Establishment of routeThe Secretary, with the concurrence of the agency having jurisdiction over the relevant roads, trails, and properties, may designate a vehicular tour route known as the American Farm Worker Movement Interpretive Route to link properties in the States that are historically and thematically associated with César Chávez and the farm worker movement.
 (b)Elements of routeSubject to the consent of the owner of the property, the Secretary may designate as an official stop on the route—
 (1)all units and programs of the historical park relating to the life of César Chávez and the history of the farm worker movement;
 (2)other Federal, State, local, and privately owned properties that the Secretary determines have a verifiable connection to César Chávez and the farm worker movement; and
 (3)other governmental and nongovernmental facilities and programs of an educational, commemorative, research, or interpretive nature that the Secretary determines to be related to César Chávez and the history of the farm worker movement.
 (c)Administration of routeThe route shall be administered by the Secretary. (d)ActivitiesTo facilitate the establishment of the route and the dissemination of information regarding the route, the Secretary may—
 (1)work with interested entities and individuals to mark, interpret and preserve sites associated with César Chávez and the farm worker movement;
 (2)produce and disseminate appropriate educational materials regarding the route, such as handbooks, maps, exhibits, signs, interpretive guides, and electronic information;
 (3)coordinate the management, planning, and standards of the route in partnership with participating properties, other Federal agencies, and State and local governments;
 (4)create and adopt an official uniform symbol or device to mark the route; and (5)issue guidelines for the use of the symbol or device adopted under paragraph (4).
				
